

114 S496 IS: To prohibit the use of any Federal funds to finalize, implement, or enforce the proposed rule entitled “Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption”.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 496IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the use of any Federal funds to finalize, implement, or enforce the proposed rule
			 entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption.
	
 1.Prohibition against finalizing, implementing, or enforcing the proposed rule entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human ConsumptionNo Federal funds may be used to finalize, implement, or enforce the proposed rule entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption published by the Department of Health and Human Services on January 16, 2013 (78 Fed. Reg. 3503), or any successor or substantially similar rule.